TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00252-CV




Birdie Dee Guillory, Appellant

v.

St. David’s Healthcare Systems, Inc., d/b/a St. David’s Hospital, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-05-004244, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        Appellant Birdie Dee Guillory filed her notice of appeal with this Court on May 1,
2006.  Because the complete record was filed as of May 11, Guillory’s brief was due June 12.  See
Tex. R. App. P. 38.6(a).  On June 21, we sent a notice to Guillory that her brief was overdue and
that, unless she submitted a proper response by July 3, her appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). 
                        To date, Guillory has not responded to the Court’s notice.  Accordingly, we dismiss
the appeal for want of prosecution.  See id.  
 
                                                                                                                                                            
W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Dismissed for Want of Prosecution
Filed:   August 9, 2006